Exhibit 10.34

 

BlackRock, Inc.

 

2002 Long-Term Retention and Incentive Plan

 

Award Agreement

 

                                          (the “Award Holder”)

 

                                          (the “Award”)

 

                                          Grant Date

 

Pursuant to the terms and conditions of this agreement (the “Award Agreement”)
and the 2002 Long-Term Retention and Incentive Plan (the “Plan”), for good and
valuable consideration, receipt of which is hereby acknowledged, BlackRock, Inc.
(the “Company”) hereby grants to the Award Holder (set forth above), the Award
(set forth above) in connection with the Award Holder’s retention as an employee
and as compensation for services to be rendered hereafter.

 

SECTION 1. Definitions

 

For all purposes in this Award Agreement, the following terms shall have the
respective meanings set forth in this Section 1.

 

(a) “Acceleration Event” may occur until the latest date that the Performance
Goals may be achieved upon the first to occur of the following: (i) at the sole
discretion of the Incumbent Management Committee, upon the vote of a majority of
the Incumbent Management Committee to accelerate the Plan, which vote shall
occur six months following the Termination of Employment of the Chief Executive
Officer of the Company (the “Chief Executive Officer”) by the Chief Executive
Officer for Deficient Opportunity or by the Company other than for Cause, death
or Disability, if, within 60 days following the Termination of Employment of the
Chief Executive Officer, a successor Chief Executive Officer of the Company
fails to assume office within 30 days following the Termination of Employment of
the chief executive officer who is either (A) a member of the Incumbent
Management Committee or (B) a person approved by a majority of the Incumbent
Management Committee; or (ii) the awards granted under the Plan are fully vested
pursuant to Section 3.3(b)(1) of the Initial Public Offering Agreement made and
entered into as of September 30, 1999 by and among The PNC Financial Services
Group, Inc. (“PNC”), PNC Asset Management, Inc., a Delaware corporation and an
indirect wholly owned subsidiary of PNC, and the Company, as amended.

 

(b) “Affiliate” means any corporation, partnership, joint venture, association,
organization or other person or entity that is directly or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with the person or entity specified.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Business Day” shall mean any day other than Saturday, Sunday or any other
day on which banks in the State of New York are required by law to be closed.



--------------------------------------------------------------------------------

(e) “Cause” means (i) “Cause” as defined in any Individual Agreement, or (ii) if
there is no such Individual Agreement or if such Individual Agreement does not
define “Cause”:

 

(A) a material breach by the Award Holder of any written policies of the Company
or any Affiliate required by law or established to maintain compliance with
applicable law; (B) any act of fraud, misappropriation, dishonesty, embezzlement
or similar conduct by the Award Holder against the Company or any Affiliate or
any client of the Company or an Affiliate; (C) conviction (including a plea of
nolo contendere) of the Award Holder for the commission of a felony that could,
in the Company’s reasonable judgment, impair the Award Holder’s ability to
perform his or her duties or adversely affect the Company’s or any Affiliate’s
business or reputation; or (D) entry of any order against the Award Holder by
any governmental body having regulatory authority with respect to the Company’s
or any Affiliate’s business, which order relates to or arises out of the Award
Holder’s employment or service relationship with the Company or any Affiliate.
Unless otherwise provided in an Individual Agreement with respect to for Cause
terminations, a determination of Cause under the Plan only may be made by the
Company’s Chief Executive Officer and a majority of the members of the
Management Committee (excluding the Award Holder, if applicable).

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

(g) “Committee” means the Compensation Committee of the Company or such other
committee of the Board as the Board may from time to time designate, which shall
be composed of not less than two directors, and shall be appointed and serve at
the pleasure of the Board; provided that no member of the Compensation Committee
that is an employee of the Company may vote on any matter relating to the grant
or vesting of any Award granted under the Plan. Notwithstanding the foregoing,
following the effectiveness of any applicable law or regulation, including,
without limitation, any stock exchange regulation restricting PNC’s designees to
the Board from serving on the Compensation Committee the “Committee” shall
thereafter be comprised of all the members of the Board who are not employees of
the Company, it being understood that under these circumstances the Compensation
Committee would make non-binding recommendations to the Committee on all matters
relating to the administration of the Plan.

 

(h) “Common Stock” means Class A common stock, par value $.01 per share, of the
Company and Class B common stock, par value $.01 per share, of the Company.

 

(i) “Company” means BlackRock, Inc., a Delaware corporation, and its successors.

 

(j) “Company Peer Group” means those companies reported in the Merrill Lynch,
Pierce, Fenner & Smith Incorporated Asset Manager Valuation Report (Alliance
Capital Management Holding L.P.; Affiliated Managers Group, Inc.; AMVESCAP PLC;
Franklin Resources, Inc.; BlackRock, Inc.; Eaton Vance Corp.; Federated
Investors, Inc.; Gabelli Asset Management Inc.; Janus Capital Group; John Nuveen
Co.; Legg Mason, Inc.; Neuberger Berman Inc.; T. Rowe Price Group, Inc.; Waddell
& Reed Financial, Inc.; and W.P. Stewart & Co. Ltd. as of November 12, 2003),
taking into account any addition or removal of companies as shall be made by
Merrill Lynch (or such entity, that shall not be affiliated with the Company,
that publishes a report on such universe if Merrill Lynch ceases to publish the
report), provided that the performance of such added or removed companies shall
be pro-rated through, or commencing on, respectively, the date that any such
companies are removed or added. In the event that the Merrill Lynch Asset
Manager Valuation Report loses three or more members after the Effective Date,
then the Committee shall hire a nationally recognized independent compensation
consultant to determine an equitable adjustment to the Company Peer Group, if
any.

 

(k) “Covered Employee” means an Award Holder designated prior to the grant of
awards granted under the Plan by the Committee who is or may be a “covered
employee” within

 

- 2 -



--------------------------------------------------------------------------------

the meaning of Section 162(m)(3) of the Code in the year in which awards granted
under the Plan are expected to be taxable to such Award Holder.

 

(l) “Deficient Opportunity” means (i) “Deficient Opportunity” as defined in any
Individual Agreement for the Chief Executive Officer, or (ii) if there is no
such Individual Agreement or if such Individual Agreement does not define
“Deficient Opportunity,” without the written consent of the Chief Executive
Officer: (x) any action by the Company which results in a material diminution in
the Chief Executive Officer’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, excluding for
this purpose any action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice given by the Chief Executive Officer;
(y) any failure by the Company to provide to the Chief Executive Officer any
compensation and benefits to which the Chief Executive Officer is entitled,
other than a failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Chief Executive
Officer; or (z) the Company’s requiring the Chief Executive Officer to be based
in any city other than the city in which the Chief Executive Officer is employed
at the commencement of the Chief Executive Officer’s tenure as Chief Executive
Officer. The Chief Executive Officer’s mental or physical incapacity following
the occurrence of an event described above in any of clauses (x), (y) or (z)
shall not affect the Chief Executive Officer’s ability to terminate employment
for Deficient Opportunity. The Chief Executive Officer shall be entitled to such
additional procedural protections as may be provided in any Individual
Agreement.

 

(m) “Disability” means (i) “Disability” as defined in any Individual Agreement,
or (ii) if there is no Individual Agreement or the Individual Agreement does not
define “Disability”, the Award Holder’s physical or mental incapacity
constituting disability, as determined under the Company’s Long-Term Disability
Plan applicable to the Award Holder, which, in any event, does or is reasonably
expected to continue for at least six months.

 

(n) “Early Retirement” means early retirement, as the Committee shall determine
from time to time.

 

(o) “Effective Date” means January 1, 2002.

 

(p) “Fair Market Value” means, as of a particular date, (i) the closing sales
price per share of Common Stock on the national securities exchange on which
Common Stock is principally traded for the last preceding date on which there
was a sale of Common Stock on such exchange, or (ii) if Common Stock is then
traded in an over-the-counter market, the average of the closing bid and asked
per share prices of Common Stock in such over-the-counter market for the last
preceding date on which there was a sale of Common Stock in such market, or
(iii) if Common Stock is not then listed on a national securities exchange or
traded in an over-the-counter market, the fair market value of the Common Stock
as determined by a nationally recognized investment banking firm selected by the
Committee for such purpose and reasonably acceptable to PNC, which determination
will be conclusive for all purposes of this Plan.

 

(q) “Incumbent Management Committee” means the Management Committee of the
Company as it existed at such time as (i) the condition or event giving rise to
the Chief Executive Officer’s Termination of Employment for Deficient
Opportunity arose or (ii) the Chief Executive Officer’s Termination of
Employment other than for Cause, death or Disability occurs.

 

(r) “Individual Agreement” means an employment, consulting or similar agreement
between an award holder and the Company or any Subsidiary or Affiliate.

 

- 3 -



--------------------------------------------------------------------------------

(s) “Management Committee” means that committee consisting of (i) the Chief
Executive Officer of the Company, (ii) the president of the Company and (iii)
not less than five managing directors of the Company designated from time to
time by the Chief Executive Officer of the Company and the president of the
Company to serve on such committee.

 

(t) “Payment Date” means any date during the period commencing on January 1,
2007 and ending on January 31, 2007 selected in the discretion of the Committee,
unless the achievement of Performance Goals is measured pursuant to Section
(1)(u)(i)(B), in which case, the Payment Date shall mean any date during the
one-month period commencing on the date on which the Performance Goals are
satisfied selected in the discretion of the Committee.

 

(u) “Performance Goals” means the performance goals established by the Committee
in connection with the grant of awards granted under the Plan as set forth in
clauses (i) through (iv) of this definition. In the event that a Performance
Goal is satisfied, the Award will vest and, subject to the terms of the Plan and
the applicable Award Agreement, be paid to Award Holders on the Payment Date in
the amounts equal to a percentage of the Award (the “Applicable Vesting
Percentage”) as follows:

 

(i) 100%, if the average closing price of Common Stock is equal to or in excess
of $62 per share for (A) any period of one calendar quarter during the period
commencing January 1, 2005 and ending December 31, 2006, or (B) any period of
three months commencing prior to and including December 31, 2006, whichever is
earlier; or

 

(ii) 90%, if (x) the Company has achieved 10% earnings per share growth
(excluding all compensation expenses incurred pursuant to the provisions of this
Plan or any compensation expenses incurred if the Company elects or is required
to account for equity and equity based compensation under Statement of Financial
Accounting Standards No. 123, Accounting for Stock-Based Compensation) on a
compound annual growth rate basis during the period from January 1, 2002 to
December 31, 2006 (the “Plan Period”), it being understood that for purposes of
measuring earnings per share growth (1) expenses related to long-term incentive
and retention plans shall be excluded from the calculation of earnings for the
period from January 1, 2001 to December 31, 2002 and (2) BlackRock shall be
deemed to devote at least 31.5% of pre-bonus operating income to employee
bonuses during each year during the Plan Period (the “Company EPS Test”), and
(y) the Common Stock’s price performance during the Plan Period relative to the
Company Peer Group ranks in the 90th percentile or higher when comparing the
average of the closing prices of the Common Stock during the fourth quarter of
2001 (the “2001 Company Stock Price”) and the average of the closing prices of
the stocks of the members of the Company Peer Group during the fourth quarter of
2001 (the “2001 Peer Group Stock Prices”) to the average of the closing prices
of the Common Stock during the fourth quarter of 2006 (the “2006 Company Stock
Price”) and the average of the closing prices of the stock of the members of the
Company Peer Group during the fourth quarter of 2006 (the “2006 Peer Group Stock
Prices”); or

 

(iii) 75%, if (x) the Company EPS Test is satisfied and (y) the Common Stock’s
price performance during the Plan Period ranks in the 75th percentile to the
89th percentile when comparing the 2001 Company Stock Price and the 2001 Peer
Group Stock Prices to the 2006 Company Stock Price and the 2006 Peer Group Stock
Prices; or

 

- 4 -



--------------------------------------------------------------------------------

(iv) 50%, if (x) the Company EPS Test is satisfied and (y) the Common Stock’s
price performance during the Plan Period ranks in the 50th percentile to the
74th percentile when comparing the 2001 Company Stock Price and the 2001 Peer
Group Stock Prices to the 2006 Company Stock Price and the 2006 Peer Group Stock
Prices.

 

Notwithstanding the foregoing, the Committee shall have the authority to reduce
the Applicable Vesting Percentage under clauses (ii), (iii) or (iv) with respect
to any and all awards granted under the Plan (and for all purposes hereof such
lower percentage shall be the Applicable Vesting Percentage) and nothing set
forth in this Section 1(u) shall cause an award granted under the Plan
designated as a Qualified Performance-Based Award not to qualify for, or to
cease to qualify for, the Section 162(m) Exemption, and with respect to any
Qualified Performance-Based Award (i) in addition to the Performance Goals, the
Committee may impose additional vesting criteria, which shall be based on the
attainment of specified levels of one or more of the following measures:
earnings per share, sales, net profit after tax, gross profit, operating profit,
cash generation, unit volume, return on equity, change in working capital,
return on capital or stockholder return (“Additional Vesting Criteria”), and
(ii) the Additional Vesting Criteria shall be set by the Committee within the
time period prescribed by Section 162(m) of the Code and related regulations.

 

(v) “Permitted Transferees” means (i) the Award Holder’s spouse, parents,
children or grandchildren (including adopted children, step-children and
step-grandchildren), (ii) with respect to vested rights only, charitable
organizations, (iii) the Company and its Affiliates, (iv) the estate or personal
representative of the Award Holder, (v) any trust, corporation, partnership,
limited liability company or other entity if substantially all of the economic
interests in such entity are held by or for the benefit of the Award Holder
and/or persons specified in clauses (i) or (iv).

 

(w) “Plan” means the BlackRock, Inc. 2002 Long-Term Retention and Incentive
Plan, as amended from time to time.

 

(x) “PNC” means The PNC Financial Services Group, Inc.

 

(y) “Pro Rata Award” means an amount equal to the product of (i) the amount of
the Award that would have been paid to the Award Holder if the Award Holder had
remained employed by the Company through the Payment Date, based on actual
Company performance over (or the occurrence of an Acceleration Event during)
such period and (ii) a fraction, the numerator of which is the number of full
months elapsed from (a) January 1, 2002, in the case of any Award Holder who was
employed by the Company on January 1, 2002 or (b) the date of hire of the Award
Holder in the case of any Award Holder who was hired as an employee of the
Company after January 1, 2002, until the date of Termination of Employment and
the denominator of which is the number of months from (1) January 1, 2002, in
the case of any Award Holder who was employed by the Company on January 1, 2002
or (2) the date of hire of the Award Holder in the case of any Award Holder who
was hired as an employee of the Company after January 1, 2002, until the
Performance Goals are achieved.

 

(z) “Qualified Performance-Based Award” means an award granted under the Plan
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a Covered Employee in the year
in which the Company would expect to be able to claim a tax deduction with
respect to such award and (ii) the Committee wishes such award to qualify for
the Section 162(m) Exemption.

 

(aa) “Retirement” means retirement, as the Committee shall determine from time
to time.

 

- 5 -



--------------------------------------------------------------------------------

(bb) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

 

(cc) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

 

(dd) “Termination of Employment” means the termination of the Award Holder’s
employment with, or performance of services for, the Company or any Subsidiary
or Affiliate. An Award Holder employed by, or performing services for, any
Subsidiary or an Affiliate also shall be deemed to incur a Termination of
Employment if the Subsidiary or Affiliate ceases to be a Subsidiary or
Affiliate, as the case may be, and the Award Holder does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and any
Subsidiary or Affiliate shall not be considered Terminations of Employment.

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

SECTION 2. Grant.

 

The Award Holder is hereby granted the Award subject to the terms and conditions
of the Award Agreement and the Plan, which are incorporated herein by reference.
In the event of any conflict between this Award Agreement and the Plan, the Plan
shall control.

 

SECTION 3. Vesting Conditions.

 

The vesting of the Award is conditioned upon the attainment of the Performance
Goals (except as provided in Sections 9 and 10 hereof). In the event that either
condition is not met, no amount shall be payable to the Award Holder with
respect to the Award.

 

SECTION 4. Payment of Award.

 

In the event that the Performance Goals are satisfied, the Award shall vest and
shall be paid to the Award Holder on the Payment Date. The Award shall be
settled in cash (the “Cash Portion”) and Common Stock (the “Stock Portion”). The
Cash Portion will be an amount equal to the product of (i) the Award, (ii) the
Applicable Vesting Percentage and (iii) 16.67%. The Stock Portion will be in an
amount equal to the product of (i) the Award, (ii) the Applicable Vesting
Percentage, (iii) 83.33% and (iv) the lesser of (A) one or (B) a fraction, the
numerator of which is the Fair Market Value of 4,000,000 shares of Common Stock
as of the Payment Date and the denominator of which is $200,000,000.

 

SECTION 5. Put Right.

 

In the event that the Award is paid, the Award Holder shall have the option (the
“Put Right”) exercisable at any time during the period commencing two Business
Days following the Payment Date and ending fifteen Business Days following the
Payment Date (the “Put Period”) to provide written notice (the “Put Notice”) to
the Company of the Award Holder’s intention to sell to the Company any or all
Common Stock provided to the Award Holder in settlement of the Award (“Award
Stock”). If the Award Holder exercises the Put Right within the Put Period by

 

- 6 -



--------------------------------------------------------------------------------

providing the Company with the Put Notice of such Award Holder’s election to do
so (the date that such notice is so provided, the “Put Date”), the Company shall
be required to purchase within a reasonable period of time after the Put Period
ends such number of shares of Award Stock as the Award Holder shall specify in
the Put Notice at a per share price equal to the Fair Market Value on the Put
Date. In the event that the Award Holder fails to exercise the Put Right during
the Put Period, the Put Right shall expire.

 

SECTION 6. Nontransferability of Awards.

 

The Award shall not be transferable by the Award Holder other than (i) by will
or by the laws of descent and distribution; or (ii) pursuant to a transfer to
such Award Holder’s Permitted Transferees, whether directly or indirectly or by
means of a trust or partnership or otherwise. Transfers to the Award Holder’s
Permitted Transferees are subject to the terms and conditions of the Plan and
the terms and conditions of this Award Agreement pursuant to which they were
granted. The Permitted Transferees shall not have the right to further transfer
those rights other than by will or the laws of descent and distribution. The
Award shall be payable, subject to the terms of the Plan, only to the Award
Holder, the guardian or legal representative of the Award Holder, or any person
to whom such Award is transferred, pursuant to this Section 6, it being
understood that the term “Award Holder” as used in the Plan includes such
guardian, legal representative and other transferee. Notwithstanding any
transfer of the Award under this Section 6, for purposes of Section 7, the
initial Award Holder’s employment or termination thereof shall be determinative.

 

SECTION 7. Termination of Employment.

 

(a) Termination by Death or Disability. If the Award Holder incurs a Termination
of Employment by reason of death or Disability prior to the date upon which the
Award vests, the Award shall be as determined by the Committee in its sole
discretion, but in any event, the Award Holder (or, in the case of death, the
Award Holder’s beneficiary) shall receive an amount at least equal to a Pro-Rata
Award, which Pro Rata Award shall vest and be payable at such time as the Award
would otherwise have become payable had the Award Holder remained in the employ
of the Company.

 

(b) Retirement. If the Award Holder incurs a Termination of Employment by reason
of Retirement or Early Retirement prior to the date upon which the Award vests,
the Award shall vest and be payable to the Award Holder (or, if the Award Holder
dies prior to the Payment Date, to the Award Holder’s beneficiary) as a Pro-Rata
Award at such time as the Award would otherwise have become payable had the
Award Holder remained in the employ of the Company; provided that such Pro Rata
Award may be reduced by an appropriate amount as determined by the Committee, in
its sole discretion, consistent with the Company’s retirement policy in the
event that the Award Holder incurs a Termination of Employment by reason of
Early Retirement.

 

(c) Cause. If the Award Holder incurs a Termination of Employment for Cause on
or prior to the Payment Date, the Award shall thereupon be immediately
forfeited.

 

(d) Without Cause. If the Award Holder incurs a Termination of Employment by the
Company without Cause (other than for death or Disability) prior to the date
upon which the Award vests, subject to Section 9, the Award shall vest and be
payable to the Award Holder (or, if the Award Holder dies prior to the Payment
Date, to the Award Holder’s beneficiary) as a Pro-Rata Award at such time as the
Award would otherwise have become payable had the Award Holder remained in the
employ of the Company; provided that the Committee shall have the discretion to
increase the Pro-Rata Award in such circumstances to an amount no greater than
the amount that would have been payable to the Award Holder had the Award Holder
remained in the employ of the Company through the Payment Date.

 

- 7 -



--------------------------------------------------------------------------------

(e) Other Termination of Employment. If the Award Holder incurs a Termination of
Employment for any reason other than death, Disability, Retirement, Early
Retirement or by the Company with or without Cause prior to the Payment Date,
the Award shall thereupon immediately become forfeited, unless the Committee
determines otherwise, in which case such Award shall vest and be payable on such
basis as the Committee determines in its sole discretion.

 

SECTION 8. Adjustment.

 

In the event any item of gain, loss, or expense that is reported in the
financial statements of the Company is, as defined under United States Generally
Accepted Accounting Principles, (1) extraordinary (both unusual and infrequent),
as defined under the provisions of Accounting Principles Board Opinion No. 30,
Reporting the Results of Operations—Reporting the Effects of Disposal of a
Segment of a Business, and Extraordinary, Unusual, and Infrequently Occurring
Events and Transactions (APB 30), (2) unusual or infrequent, as defined and
required to be reported under APB 30, or (3) is the disposition of a component
of an entity (discontinued operation) under the provisions of Statement of
Financial Accounting Standards No. 144, Accounting for the Impairment or
Disposal of Long-Lived Assets, the Committee shall adjust the Company’s earnings
per share to exclude any such item for purposes of determining whether the
Company’s EPS Test has been met. Further, in the event of a stock split, reverse
stock split, or stock dividend of the Company or a company which is a component
of the Company Peer Group, the Committee, as applicable, shall adjust the
Company’s earnings per share, the Common Stock price, and the common stock price
of any component of the Company Peer Group to insure that each of the Company
EPS Test and relative common stock price performances are calculated on a
consistent basis of outstanding shares. Notwithstanding the foregoing, no
adjustments to the Company’s earnings per share, the Common Stock price or the
common stock price of any component of the Company Peer Group shall be made for
any change in outstanding shares that is not due to a stock split, reverse stock
split or stock dividend.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 9. Forfeiture of Award.

 

In the event of any breach of the Company’s Confidentiality and Employment
Policy, as it may be amended from time to time (the “Confidentiality Policy”),
or the provisions of Section 12 by the Award Holder (which breach may occur
while the Award Holder is employed by the Company or any Subsidiary or
Affiliate, or to the extent then applicable, following the Award Holder’s
Termination of Employment), the Company shall have the right to (a) cancel the
Award granted, in whole or in part, whether or not vested or deferred, and/or
(b) if such conduct or activity occurs within one year following the Payment
Date, require the Award Holder to repay to the Company any payment received upon
the payment of the Award (with such repayment valued as of the Payment Date).
Such cancellation or repayment obligation shall be effective as of the date
specified by the Committee. Any repayment obligation may be satisfied in Common
Stock or cash or a combination thereof (based upon the Fair Market Value of
Common Stock on the day of payment), and the Committee may provide for an offset
to any future payments owed by the Company or any Subsidiary or Affiliate to the
Award Holder, if necessary, to satisfy the repayment obligation. The
determination of whether an Award Holder has engaged in a breach of the
Confidentiality Policy or Section 12 shall be made by the Committee in its sole
discretion.

 

SECTION 10. Acceleration Event.

 

Notwithstanding any other provision of the Plan or the Award Agreement to the
contrary, in the event of an Acceleration Event:

 

(a) The Award, if outstanding under the Plan as of the date of the Acceleration
Event, shall vest in full, any deferral or other restriction on the Award shall
lapse, and the Award

 

shall be paid in full as promptly as practicable after the Acceleration Event as
if (i) all Performance Goals had been fully achieved and (ii) the Applicable
Vesting Percentage were 100.

 

(b) The provisions of Section 9 shall be inapplicable to such Award Holder.

 

SECTION 11. Amendment and Termination.

 

(a) The Board may amend or alter the Award Agreement at any time, but no
amendment or alteration shall be made that would impair the rights of the Award
Holder under the Award Agreement without the Award Holder’s consent, except such
an amendment made to comply with applicable law, stock exchange rules or
accounting rules. In addition, no such amendment shall be made without the
approval of the Company’s stockholders to the extent such approval is required
by applicable law or stock exchange rules.

 

(b) The Committee may amend the terms of the Award prospectively or
retroactively, but no such amendment shall cause the Award to cease to qualify
for the Section 162(m) Exemption or impair the rights of the Award Holder
without the Award Holder’s consent, except such an amendment made to cause the
Award to comply with applicable law, stock exchange rules or accounting rules.

 

SECTION 12. Award Holder’s Covenants and Acknowledgments.

 

In order to induce the Company to enter into this Award Agreement, Award Holder
hereby covenants and acknowledges to the Company as follows:

 

(a) Non-Disclosure. Award Holder may not, during or subsequent to Award Holder’s
employment with the Company or any of its Affiliates, without the prior written
consent

 

- 9 -



--------------------------------------------------------------------------------

of the Company, use, divulge, disclose, or make accessible to any other person,
firm, partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
Affiliates except (i) while employed by the Company or any of its Affiliates, in
the business of and for the benefit of the Company or any of its Affiliates, or
(ii) when required to do so by a court of competent jurisdiction. In the event
that Award Holder becomes compelled by an order of a court to disclose any
Confidential Information, the Award Holder is required to provide the Company
with prompt, prior written notice and to disclose only that portion of the
Confidential Information which is legally required.

 

For purposes of this Award Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or contained on computer systems)
relating to the business or the affairs of the Company and its Affiliates or of
any client of the Company or of any of its Affiliates, whether obtained from the
Company or any of its Affiliates, any client of the Company or any of its
Affiliates or known by the Award Holder as a consequence of or through the
Company or any of its Affiliates. Such information includes but is not limited
to non-public information concerning the financial data, strategic or financial
plans, business plans, proprietary project information, marketing plans, future
transactions (regardless of whether or not such transactions are executed),
customer lists, employee lists, employees’ salary and other compensation,
partners’ compensation, and other proprietary and confidential information of
the Company, the Company’s Affiliates or any of their clients, that, in any
case, is not otherwise available to the public. Confidential Information
includes information encompassed in drawings, designs, plans, proposals,
reports, research, marketing and sales plans, financial information, costs,
quotations, specification sheets and recording media. Confidential Information
also includes information which relates directly or indirectly to the computer
systems and computer technology of the Company and its Affiliates, including but
not limited to source codes, object codes, reports, flow charts, screens,
algorithms, use manuals, installation and/or operation manuals, computer
software, spreadsheets, data computations, formulas, techniques, databases, and
any other form or compilation of computer-related information.

 

It is the policy of the Company not to use or accept any Confidential
Information of third parties, including former employers of the Award Holder.
Award Holder shall not disclose such Confidential Information of third parties
to the Company or any of its Affiliates, their employees, agents, or independent
contractors, or to any other third party, and shall not use such Confidential
Information of third parties while employed by the Company or any of its
Affiliates, unless the Award Holder has obtained and presented to the Company
the appropriate authorizations for such use or disclosure from such third
parties and has also obtained the Company’s approval of such use or disclosure.

 

The Company and its Affiliates may, from time to time, enter into agreements
and/or business relationships with third party vendors and/or suppliers of
information as a result of which Award Holder may have access to Confidential
Information proprietary to such third parties (“Third Party Confidential
Information”). The use and disclosure by the Award Holder of Third Party
Confidential Information shall be governed by the terms and conditions of this
Award Agreement and shall be in strict compliance with any existing agreement
between the Company or any of its Affiliates and the third parties to hold such
information confidential. From time to time, the Company and/or its Affiliates
enter into such agreements with third parties. Prior to using any Third Party
Confidential Information, the Award Holder is required to inquire whether and to
what extent the use of such Third Party Confidential Information is governed by
an existing agreement.

 

The Company and its Affiliates may at times develop appropriate Chinese Wall
policies and procedures (“Chinese Wall Policy”) to assure that restricted
information related to

 

- 10 -



--------------------------------------------------------------------------------

a client of the Company or an Affiliate of the Company is not improperly
communicated or disclosed to other employees within the Company and its
Affiliates. The Award Holder is required to inquire of the human resources or
compliance department, whether they are subject to a Chinese Wall Policy.

 

Award Holder agrees that the Company is the exclusive owner of any
business-related ideas, products, materials, discoveries, inventions, computer
programs, research, writing or other work products developed by the Award Holder
that are in the scope of, or otherwise related to the business of the Company or
its Affiliates. Whenever requested to do so by the Company, Award Holder shall
execute any and all applications, assignments, or other instruments that the
Company deems necessary to apply for and obtain patents or copyrights in the
United States or any foreign country or otherwise protect the Company’s interest
therein. Such obligations shall continue beyond the termination of Award
Holder’s employment with the Company with respect to business-related ideas,
products, materials, discoveries, inventions, computer programs, research,
writing or other work products developed, conceived or made by Award Holder
during the term of the Award Holder’s employment with the Company. Further,
Award Holder agrees that such obligation will be binding on Award Holder’s
assigns, executors, administrators and other legal representatives. Award Holder
is required to return to the Company all Confidential Information (including all
reproductions thereof whether on computer diskette or otherwise) furnished to or
otherwise in their possession immediately upon request or their resignation or
termination from employment.

 

(b) Non-Solicitation of Clients, etc. Award Holder shall not, for a period of
one year immediately following the termination of his or her employment, whether
on his or her own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly, (i) call on, interfere with, solicit or assist in soliciting the
business of any “Client” or “Prospective Client” or (ii) accept business from,
or enter into a relationship with, any such “Client” or “Prospective Client”,
with whom the Award Holder has had personal contact or dealings on behalf of the
Company or its Affiliates during the one year immediately preceding the
termination of his or her employment or with whom employees reporting to the
Award Holder has had personal contact or dealings on behalf of the Company or
its Affiliates during the one year immediately preceding the termination of his
or her employment.

 

For purposes of this Award Agreement, the term “Client” shall mean any person,
firm, company, or other organization to whom the Company or any of its
Affiliates has supplied services, products or professional advice, and
“Prospective Client” shall mean any person, firm, company or other organization
with whom the Company or any of its Affiliates has had negotiations or
discussions regarding the possible supply of products or services, or with
respect to whom the Company or any of its Affiliates has expended significant
time, effort or money in developing a bid or proposal for the supply of products
or services.

 

(c) Non-Enticement of Employees; No Hire. Award Holder shall not, during his or
her employment and for a period of one (1) year following the termination of
such employment, either on his or her own account or in conjunction with or on
behalf of any other person, company, business entity or other organization
whatsoever, directly or indirectly (i) induce, solicit, entice or procure any
person who is an employee of the Company or any of its Affiliates to leave such
employment or (ii) accept into employment, hire or otherwise engage or use the
services of, or actively interfere with the Company’s or any Affiliates’
relationship with, any person who is an employee of the Company or any of its
Affiliates or who was an employee of the Company or any of its Affiliates during
the period commencing one (1) year prior to the termination of his or her
employment.

 

- 11 -



--------------------------------------------------------------------------------

(d) Non-Disparagement; No Conflicts. Award Holder shall not at any time during
or subsequent to his or her employment with the Company or any of its
Affiliates, criticize, speak ill of, disparage or make false statements in
respect of the Company, its Affiliates or any of their employees; provided,
however, that the Award Holder shall not be prohibited from making truthful
statements about the Company or any of its Affiliates. The Award Holder also
shall not, during the course of employment with the Company or any of its
Affiliates take any action which conflicts with (or appears to conflict with)
the Company’s or any of its Affiliates’ business interests except if ordered to
do so by a court or government agency.

 

(e) Enforceability. The Company and the Award Holder agree that in the event
that any one or more of the terms and conditions set forth in this Award
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and conditions will not in
any way be affected or impaired thereby. Moreover, if any one or more of the
terms and conditions contained in this Award Agreement are held to be
excessively broad as to duration, scope, activity or subject, such terms and
conditions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

 

SECTION 13. General Provisions.

 

(a) Other Compensation Arrangements. Nothing contained in the Plan shall prevent
the Company or any Subsidiary or Affiliate from adopting other or additional
compensation arrangements for its employees. The Award Holder shall have no
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Award Holders.

 

(b) No Contract of Employment. The Award Agreement shall not constitute a
contract of employment, and adoption of the Plan shall not confer upon the Award
Holder any right to continued employment, nor shall it interfere in any way with
the right of the Company or any Subsidiary or Affiliate to terminate the
employment of the Award Holder at any time.

 

(c) Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Award Holder for federal income tax
purposes with respect to the Award, the Award Holder shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Award Holder shall satisfy, in whole,
the foregoing withholding liability by having the Company withhold from the
number of shares of Common Stock otherwise issuable pursuant to the settlement
of the Award, a number of shares of Common Stock with a Fair Market Value equal
to such withholding liability. The obligations of the Company under the Plan
shall be conditional on such payment or arrangements, and the Company and any
Affiliate shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Award Holder.

 

(d) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

 

(e) No Rights of Shareholder. The Award Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or in
equity. The Award Holder or a transferee of the Award shall have no rights as a
stockholder with respect to any shares issued in settlement of the Award until
the date when the Award Holder’s payment in Common Stock is entered upon the
records of the duly authorized transfer agent of the Company. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distribution of other rights for which the
record date is prior to the date a stock certificate is issued, except as
provided in the Plan and Section 8 hereof.

 

- 12 -



--------------------------------------------------------------------------------

(f) Expenses of Issuance of Common Stock. The issuance of stock certificates
upon payment of the Award, shall be without charge to the Award Holder. The
Company shall pay, and indemnify the Award Holder from and against any issuance,
stamp or documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
payment of the Award or the resulting issuance of shares of Common Stock.

 

(g) Other Restrictions. The Company shall be obligated to register the
securities issuable upon the Payment Date pursuant to the Securities Act of 1933
(as now in effect or as hereafter amended) and to take any other affirmative
action in order to cause the issuance of shares pursuant hereto to comply with
any law or regulation of any governmental authority.

 

(h) Severability. The invalidity or enforceability of any provision of the Award
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of the Award Agreement is invalid or unenforceable,
the parties hereto agree that the court making the determination of invalidity
or unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and the Award Agreement shall be enforceable
as so modified. With respect to any provision of the Award Agreement finally
determined by a court of competent jurisdiction to be unenforceable, the Award
Holder and the Company hereby agree that such court shall have jurisdiction to
reform the Award Agreement or any provision hereof so that it is enforceable to
the maximum extent permitted by law, and the parties agree to abide by such
court’s determination. If any of the covenants of the Award Agreement are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the rights of the
Company to enforce any such covenant in any other jurisdiction.

 

(i) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of the Award Agreement.

 

(j) Notices. Any notice required or permitted to be given under the Award
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

BlackRock, Inc.

40 E. 52nd Street

New York, New York 10022

Attn: General Counsel

 

If to the Award Holder:

 

To the last address delivered to the Company by the Award Holder in the manner
set forth herein.

 

- 13 -



--------------------------------------------------------------------------------

(k) Entire Agreement.  The Award Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by the Award Agreement and the Plan.

 

(l) Counterparts.  The Award Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed the Award Agreement as of the
date hereof.

 

BLACKROCK, INC.

By:

 

 

--------------------------------------------------------------------------------

    Name:     Title:

--------------------------------------------------------------------------------

Award Holder (Please Print):

 

- 15 -